DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Generic independent claims 1, 13, and 19 are allowable except for the informalities noted below. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-V, as set forth in the Office action mailed on 09/09/2022, is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in the third to last limitation (beginning “wherein movement of the user engagement actuator assembly in a first motion”) recites, “a first rigid drive link, a second rigid drive link, a first drive flange, and a second drive flange”. It is unclear whether the recitations refer to the same structure as previously recited in claim 1, or separate components.  If the recitations refer to the same structure, they should be amended to read “the first rigid drive link, the second rigid drive link, the first drive flange, and the second drive flange”, as these components were previously recited in the claim.
Claim 3 recites, “wherein the user engagement actuator assembly is configured as a unique push and pull exercise station”.  It is unclear what “unique” is intended to convey in the context of the claim.  One of ordinary skill in the art would not be reasonably apprised of the metes and bounds of this claim. Claims 15 and 22 include the same language and are rejected for the same reasoning.
Claim 4 recites, “a flexible component” in each of lines 2 and 4 of the claim.  Claim 1, from which the claim depends, previously recites “a flexible component”.  It is unclear whether the recitations in claim 4 refer to the same structure as in claim 1, or separate components.  If the recitations refer to the same structure, they should be amended to read “the flexible component”.  If the recitations refer to difference structures, they should be amended to include differentiating language such as “a second/third flexible component”.  
Claim 4 recites the limitation "the common one-direction flywheel axle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  If this limitations is intended to refer to the same feature as the “one-direction flywheel axle” as recited in claim 1, it should be amended to read "the one-direction flywheel axle".  It is noted that claim 4 further recites “the common one-direction flywheel axle”, and any amendments to the first recitation should also be incorporated into the second if necessary. 
The term “relatively” in claim 5 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 16 and 23 include the same language and are rejected for the same reasoning.
Claim 8 recites the limitation, “a common one-direction flywheel axle, flywheel, and flywheel braking mechanism”.  It is unclear whether the recitations in claim 8 refer to the same structure as in claim 1, or separate components.  If this limitation is intended to refer to the same features as recited in claim 1, it should be amended to read "the one-direction flywheel axle, the flywheel, and the braking mechanism ". It is noted that claim 10 further recites “the common one-direction flywheel axle and flywheel”, and any amendments to the first recitation should also be incorporated into the second if necessary. 
Claim 9 recites the limitation, “a common one-direction flywheel axle, flywheel, and flywheel braking mechanism”.  It is unclear whether the recitations in claim 8 refer to the same structure as in claim 1, or separate components.  If this limitation is intended to refer to the same features as recited in claim 1, it should be amended to read "the one-direction flywheel axle, the flywheel, and the braking mechanism ". It is noted that claim 11 further recites “the common one-direction flywheel axle and flywheel”, and any amendments to the first recitation should also be incorporated into the second if necessary.
Claim 19 recites, “a flexible component” in each of lines 5 and 7 of limitation h.  The claim  previously recites “a flexible component” in limitation g.  It is unclear whether the recitations in limitation h refer to the same structure as in limitation g, or separate components.  If the recitations refer to the same structure, they should be amended to read “the flexible component”.  If the recitations refer to difference structures, they should be amended to include differentiating language such as “a second/third flexible component”.  
Allowable Subject Matter
Claims 1-12 and 15-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 13, or 19.
Ellis (US 11,524,206), Habing (US 11,413,494), Anderson (US 2022/0219036), and Ellis (US 10,786,701) each teach resistance devices which bi-directional resistance.  
Regarding claim 1, none of the references disclose the particular claimed configuration of the actuator assembly, drive pully, clutch bearings, drive flanges, drive links, flywheel, braking mechanism, and flexible component
Regarding claim 13, none of the references disclose the particular claimed configuration of the actuator assembly, clutch bearings, drive flanges, drive links, flywheel, braking mechanism, and flexible component
Regarding claim 19, none of the references disclose the particular claimed configuration of the actuator assembly, flywheel, braking mechanism, drive pulleys, booster pulley, clutch bearing pulleys, and drive links.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784